United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CLAREMORE INDIAN
HOSPITAL, Claremore, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0996
Issued: September 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2019 appellant filed a timely appeal from a February 22, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a lumbar condition
causally related to the accepted July 31, 2018 employment incident.
FACTUAL HISTORY
On August 14, 2018 appellant, then a 57-year-old licensed practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that on July 31, 2018 she injured her low back while in the
1

5 U.S.C. § 8101 et seq.

performance of duty. She explained that, as she was getting ready to sit in a desk chair, the chair
slipped out from under her. Appellant further explained that she managed to catch herself with
her hand before hitting the floor, but she twisted her body to prevent herself from falling. On the
reverse side of the claim form the employing establishment indicated that appellant was injured in
the performance of duty and that she stopped work on August 13, 2018.
In an August 23, 2018 development letter, OWCP informed appellant that additional
factual and medical evidence was required to establish her claim. It afforded her 30 days to submit
the requested factual and medical evidence.
An August 13, 2018 lumbosacral spine x-ray revealed a subtle superior endplate L3-4
compression fracture of 5 to 10 percent which was not present in appellant’s 2016 magnetic
resonance imaging (MRI) scan. It also displayed spondylotic endplate changes. The x-ray related
that the subtle superior endplate compression was probably connected to chronic degenerative
changes. An August 13, 2018 lumbar spine MRI scan displayed facet arthropathy at L2-3 and L34, facet arthropathy with a small disc bulge and bilateral neural foraminal stenosis at L4-5, and no
substantial central canal stenosis. There was also evidence of L4-5 degenerative disc disease with
bilateral neural foraminal stenosis.
August 13, 2018 medical records from Claremore Indian Hospital, signed by Kelly D.
Reid, a nurse practitioner, indicated that appellant presented with back pain extending to her lower
left back due to falling off a chair and twisting at her workplace one to two weeks ago. Appellant
also stated that her lower back was tender and inflamed by movement, and her overall pain was so
severe that she was unable to accomplish work tasks. Her medical history included the insertion
of an artificial disc 8 years prior at L5-S1, abdominal pain radiating towards her back, head and
neck pain, and chronic low back pain. Appellant also had five injections in tendon
sheaths/ligaments in 2013 and lysis of adhesions in 1995. Her physical examination revealed a
limited range of motion, spinal process and paraspinal tenderness, an abnormal left leg raise, and
no saddle paresthesia. Ms. Reid diagnosed low back pain and provided an injection. She noted
that appellant should refrain from returning to work for the rest of the week and avoid anything
that causes pain.
On August 20, 2018 Dr. William L. Buchanan, a family practitioner, noted that appellant
was excused pending a follow-up appointment in a week, as her back pain had not improved. In
an August 27, 2018 follow-up note, he indicated that she presented with acute low back pain from
a workplace injury, was unable to sit for any prolonged period of time, and should only go back to
work if permitted by the back specialist with whom she had a scheduled appointment.
An August 31, 2018 narrative report by Dr. Steven Anagnost, a Board-certified orthopedic
surgeon, noted that appellant presented with extreme low back pain which extended sensations of
numbness, weakness, and burning into her legs extending down to her calves due to a workplace
incident involving falling off a chair and twisting on July 31, 2018. He noted her medical history
of L5-S1 disc arthroplasty and that she had been able to work for the past 10 years, but was
currently in too much pain to perform her work tasks. Appellant reported that her leg pain
increased when extended and her overall pain decreased when leaning on something or lying down.
Her back pain was more severe than her leg pain and her left side was more painful than her right.
Appellant’s overall pain increased with activity and she struggled with basic self-care activities.

2

A physical examination revealed that she had an antalgic gait, left leg numbness in the S1
distribution, left foot gastrocnemius weakness, and increased pain upon extension in the
lumbosacral junction and legs. Completing range of motion tests on her back was painful for
appellant as was getting up from sitting. The results of the straight leg test were positive for her
left leg and negative for her right leg, and her left leg lacked an S1 reflex.
Dr. Anagnost diagnosed left leg pain with radiculopathy and back pain. He noted that
appellant’s August 13, 2018 x-ray of her lumbar spine probably displayed a fracture. Dr. Anagnost
opined that her “major cause and need for treatment” was her workplace fall. He also listed the
stenosis of the lumbar spine, disc displacement in the lumbar region, lumbar spinal instabilities,
lumbar spine radiculopathy, left-side sciatica, and muscle weakness as problems appellant had and
concluded that the onset of all of these issues was on August 31, 2018. Dr. Anagnost
recommended a computerized tomography myelogram to get more information about the possible
fracture.
By decision dated September 28, 2018, OWCP denied appellant’s traumatic injury claim
finding that the medical evidence of record failed to establish causal relationship between her
diagnosed condition and the accepted work event.
On October 11, 2018 appellant requested a review of the written record before an OWCP
hearing representative.
OWCP subsequently received an October 9, 2018 narrative report from Dr. David Ring, a
Board-certified family practitioner, who opined that appellant’s workplace fall caused a back
injury. Dr. Ring noted that the back pain and extending leg pain that resulted from her back injury
indicated that she had a nerve impingement. He opined that appellant’s fall caused her back injury
and resulting symptoms because of the timing of her symptoms. Dr. Ring concluded that a referral
to a spine specialist was medically necessary.
By decision dated February 22, 2019, an OWCP hearing representative affirmed OWCP’s
September 28, 2018 decision denying appellant’s traumatic injury claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

2

Id.

3
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

3

the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that an injury
occurred in the performance of duty as alleged, but fail to establish that the disability or specific
condition for which compensation is being claimed is causally related to the injury.9
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lumbar
condition causally related to the accepted July 31, 2018 employment incident.
Dr. Anagnost’s August 31, 2018 narrative report noted that appellant presented with
extreme low back pain radiating into her legs due to a workplace incident involving falling off a
chair and twisting on July 31, 2018. He also noted her medical history of L5-S1 disc arthroplasty.
Dr. Anagnost diagnosed left leg pain with radiculopathy and back pain and noted that appellant’s
x-ray probably displayed a fracture. He opined that a “major cause and need for treatment” was
due to her workplace fall. Additionally, Dr. Anagnost does not explain how appellant’s fall caused
her diagnosis of left leg radiculopathy. To be of probative medical value, a medical opinion must
explain how physiologically the movements involved in the employment incident caused or

4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

R.B., Docket No. 17-2014 (issued February 14, 2019); B.F., Docket No. 09-0060 (issued March 17, 2009);
Bonnie A. Contreras, 57 ECAB 364 (2006).
7

S.F., Docket No. 18-0296 (issued July 26, 2018); D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

A.D., Docket No. 17-1855 (issued February 26, 2018); C.B., Docket No. 08-1583 (issued December 9, 2008);
D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 6.
9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

contributed to the diagnosed conditions.11 Therefore, the report of Dr. Anagnost is insufficient for
appellant to establish her claim.
In Dr. Ring’s October 9, 2018 narrative report, he opined that appellant’s workplace fall
caused a back injury. He noted that the back pain and extending leg pain that resulted from her
back injury indicated that she had a nerve impingement. Dr. Ring also noted that he was sure that
appellant’s fall caused her injury because of the timing of her symptoms. The Board has held that
neither the mere fact that a disease or condition manifests itself during a period of employment nor
the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.12 Additionally, while Dr. Ring explains
how appellant’s symptoms of pain indicate her diagnosis of a nerve impingement, he does not
explain how her accepted employment incident physiologically caused her nerve impingement
diagnosis. As explained above, to be of probative value, a medical opinion must explain how
physiologically the movements involved in the employment incident caused or contributed to the
diagnosed conditions.13
On August 20 and 27, 2018 Dr. Buchanan excused appellant from work due to her low
back pain, which he attributed to an on-the-job injury. As previously noted, pain does not
constitute the basis for payment of compensation, as pain is a symptom rather than a specific
diagnosis.14
August 13, 2018 hospital records signed by Ms. Reid related that appellant presented with
back pain due to a workplace fall and was diagnosed with lower back pain. Certain healthcare
providers such as physician assistants, nurse practitioners, physical therapists, and social workers
are not considered “physician[s]” as defined under FECA.15 Consequently, their medical findings
and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits.16
Appellant also submitted a lumbosacral spine x-ray and a lumbar spine MRI scan. The
Board has explained that diagnostic studies lack probative value as they do not address whether
the employment incident caused any of the diagnosed conditions.17

11

A.W., Docket No. 19-0327 (issued July 19, 2019).

12

F.R., Docket No. 18-1576 (issued July 17, 2019).

13

Supra note 11.

14

J.P., Docket No. 19-0303 (issued August 13, 2019).

15

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

16
See M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered
medical evidence if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013).
17

N.B., Docket No. 19-0221 (issued July 15, 2019).

5

The Board finds that the record lacks rationalized medical evidence establishing causal
relationship between appellant’s lumbar condition and the July 31, 2018 accepted employment
incident. Thus, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lumbar
condition causally related to the accepted July 31, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

